Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 01, 2017

The Court of Appeals hereby passes the following order:

A18A0718. PIEDMONT NATIONAL CORP. et al. v. JERRY JONES.

      Jerry Jones sued Kevin Moore in state court for damages arising out of an
automobile accident that occurred during the course and scope of Jones’s
employment. Jones’s employer, Piedmont National Corporation, and its workers’
compensation insurer, Cincinnati Insurance Company, intervened to assert a
subrogation lien in accordance with OCGA 34-9-11.1. Jones filed a motion to
extinguish the lien, on the basis that he had settled the underlying lawsuit but was not
fully compensated, and thus the employer was not entitled to a lien. The intervenor
plaintiffs opposed the motion and moved for summary judgment. The trial court
extinguished the lien and denied the motion for summary judgment. The intervenor
plaintiffs filed a notice of appeal from this ruling. We, however, lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995) (citation omitted). Here,
although the underlying case settled and the trial court extinguished the subrogation
lien, it does not appear that a final judgment has been entered in this case.
Accordingly, the intervenor plaintiffs were required to follow the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b) in order to appeal. See Neal v. State, 182
Ga. App. 37 (354 SE2d 664) (1987).          Their failure to do so deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/01/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




                                        2